BROOKSHIRE, Justice,
concurring.
I concur. Since the Appellant alleges that the evidence is insufficient to sustain his conviction of murder, I think it is important to stress that, in both direct and circumstantial evidence cases, the reviewing court properly will look at all the evidence in a light most favorable to the verdict. Also, no longer does an appellate court review the evidence in the light of the presumption that the accused is innocent. In Houston v. State, 663 S.W.2d 455, 456 (Tex.Crim.App.1984), the Court of Criminal Appeals specifically held:
“All cases containing the language that review of the evidence ‘in light of the presumption that the accused is innocent’ are expressly overruled.”